UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54086 CHINA EXECUTIVE EDUCATION CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-3268300 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building 110 Moganshan Road, Hangzhou 310005 People’s Republic of China (Address of principal executive offices, Zip Code) (+86) 0571-8880-8109 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The number of shares outstanding of each of the issuer’s classes of common stock, as of August 12, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value EXPLANATORY NOTE China Executive Education Corp. is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q for the period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011 (the “Form 10-Q”), to furnish Exhibits' 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). In addition, a typographicalerror was found under Note 13. Taxes, (b) Corporation income tax (“CIT”). The sentence now reads“For the six months ended June 30, 2011 and 2010,the Company recorded income tax expense of$639,451 and $892,437, respectively.” The correct number of $639,451 had mistakenly stated $553,972. No other changes have been made to the Form 10-Q. This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the Form 10-Q. CHINA EXECUTIVE EDUCATION CORP. Quarterly Report on Form 10-Q Three and Six Months Ended June 30, 2011 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 35 PART II OTHER INFORMATION Item 1. Legal Proceedings. 36 Item 1A. Risks Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 36 Item 4. [Removed and Reserved.] 36 Item 5. Other Information. 36 Item 6. Exhibits. 36 SIGNATURES 36 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2 Page(s) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE30, 2, 2010 (UNAUDITED) 2 CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 1 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Advance to vendors Other receivables Advances to management - Total current assets Property, plant and equipment, net Construction in progress - Restricted cash Long-term deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Customer deposits $ $ Other payable Due to shareholder Accrued expenses Taxes payable Total current liabilities Commitments Stockholders' equity Common stock, $0.001 par value, 70,000,000 shares authorized, 22,834,100 shares issued and outstanding Additional paid-in capital Statutory surplus Retained earnings Accumulated other comprehensive income Total stockholder's equity Non-controlling interest Total equity Total Liabilities and Stockholder's Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES CONDENSEDCONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) For the three months ended June 30, For the six months ended June 30, (Restated) (Restated) Revenues $ Cost of revenue Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Income from operations Other income (expenses) Interest income Other income Total Other income(expenses) Income before income taxes Provision for income taxes Net income Less: net income attributable to non-controlling interest ) Net income attributable to China Executive Education Corp $ Net income Foreign currency translation adjustment ) ) Comprehensive income Comprehensive income attributable to non-controlling interest ) ) Comprehensive income attributable to China Executive Education Corp $ Basic and diluted income per common share $ Basic and diluted weighted average common shares outstanding Cash dividends per common share $
